          Case 2:20-cv-00861-WB Document 26 Filed 08/27/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CAULFIELD ASSOCIATES, INC.,                                CIVIL ACTION
               Plaintiff,

                v.

 D&F TRANSFER, LLC; ELICIO DIAZ;                            NO. 20-0861
 and TOTAL QUALITY LOGISTICS, LLC
                Defendants.

                                           ORDER

       AND NOW, this 21st day of August, 2020, upon consideration of Defendant Total

Quality Logistics’s Motion to Dismiss for Failure to State a Claim (ECF No. 16), Plaintiff’s

Response in Opposition (ECF No. 21), and Defendant Total Quality Logistics’s Reply (ECF No.

24), IT IS ORDERED that Defendant Total Quality Logistics’s Motion to Dismiss is

GRANTED and Plaintiff’s claims against it are DISMISSED WITHOUT PREJUDICE.


                                                     BY THE COURT:


                                                     /s/Wendy Beetlestone, J.
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
